
	
		II
		111th CONGRESS
		1st Session
		S. 2797
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2009
			Mr. Gregg introduced the
			 following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To amend the Uniformed and Overseas Citizens Absentee
		  Voting Act to provide an exemption from certain requirements for States that
		  provide sufficient time to vote.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military Voter Compliant States
			 Act of 2009.
		2.Exemption from
			 certain requirements for states that provide sufficient time to
			 voteSection 102 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1), as
			 amended by sections 579, 580, and 582 of the National Defense Authorization Act
			 for Fiscal Year 2010, is amended—
			(1)in subsection
			 (a)(8)(A), by striking subsection (g) and inserting
			 subsections (g) and (j); and
			(2)by adding at the
			 end the following new subsection:
				
					(j)Exemption for
				states that provide sufficient time To vote
						(1)In
				general
							(A)Mandatory
				waiverIn the case where the chief State election official of a
				State submits to the Presidential designee a certification that the State meets
				the requirement described in subparagraph (B), the Presidential designee shall
				grant a waiver to the State of the application of subsection (a)(8)(A).
							(B)Requirement
				describedThe requirement described in this subparagraph is that,
				in the regularly scheduled general election for Federal office held in November
				2008, less than 3 percent of all absentee ballots received by the State from
				absent uniformed services voters and overseas voters were not counted in that
				election as a result of such ballots not being received in time to be so
				counted.
							(2)Application of
				waiverA waiver granted under paragraph (1) shall apply with
				respect to the regularly scheduled general election for Federal office held in
				November 2010 and each succeeding election for Federal
				office.
						.
			
